 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NATHANIEL DIXON,                                 No. 2:15-cv-2372 KJM AC P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    D. OLEACHEA, et al.,
15                       Defendants.
16

17          This prisoner civil rights action proceeds against defendants Hall, Oleachea and Sandoval.

18   Defendants Hall and Oleachea have each appeared and filed separate motions to dismiss. See

19   ECF Nos. 27, 37. The attempt of the United States Marshal to serve process on defendant

20   Sandoval was unsuccessful as he no longer works for the California Department of Corrections

21   and Rehabilitation. See ECF No. 38. Plaintiff was directed to provide additional information for

22   the Marshal to serve process on Sandoval, with a deadline of December 27, 2018. See ECF Nos.

23   39, 40. This court informed plaintiff that “[f]ailure to timely provide the required documents and

24   information will result in a recommendation that Sandoval be dismissed from this action without

25   prejudice.” ECF No. 40 at 2. Plaintiff did not timely provide any additional information to serve

26   process on defendant Sandoval.

27          Accordingly, IT IS HEREBY RECOMMENDED that defendant Sandoval be dismissed

28   from this action without prejudice.
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 3   days after being served with these findings and recommendations, any party may file written
 4   objections with the court and serve a copy on all parties. Such a document should be captioned
 5   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that
 6   failure to file objections within the specified time may waive the right to appeal the District
 7   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: January 8, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
